      Case 1:19-cv-00039-DLH-CRH Document 46 Filed 05/15/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

LaRon Young,                                   )
                                               )
               Plaintiff,                      )      ORDER
                                               )
       vs.                                     )
                                               )
Burleigh Morton Detention Center, et al.,      )      Case No. 1:19-cv-039
                                               )
               Defendants.                     )


       On February 11, 2020, the court issued an order in which it, among other things, granted

defendants’ joint Motion to Stay. (Doc. No. 42). On April 30, 2020, defendant Burleigh Morton

Detention Center filed a Motion to Reopen Case. It avers that plaintiff’s parallel state proceedings

that necessitated the stay of this matter have been resolved and that this matter may therefore

proceed. More than fourteen days have passed since the motion was filed and plaintiff has yet to

file a response. See D.N.D. Civ. L.R. 7.1(F) (“An adverse party’s failure to serve and file a response

to a motion may be deemed an admission that the motion is well taken.”).

       For good cause shown, the court GRANTS the motion (Doc. No. 43) and lifts the stay.

       IT IS SO ORDERED.

       Dated this 15th day of May, 2020.

                                                      /s/ Clare Hochhalter
                                                      Clare R. Hochhalter, Magistrate Judge
                                                      United States District Court
